TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00551-CV


                                   Scott Schroeder, Appellant

                                                 v.

   Eduardo S. Espinosa, in his Capacity as Receiver of Retirement Value, LLC, Appellee


              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-14-001588, THE HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This Court stayed this appeal in 2014 after receiving notice of a related

bankruptcy. See Tex. R. App. P. 8.1, 8.2. After the stay, no party to this appeal sought

reinstatement. See id. R. 8.3. We have now been informed that the bankruptcy case related to

this appeal is closed and, therefore, have reinstated the appeal.

               On June 26, 2020, the Clerk of this Court sent notice to the parties that this

appeal would be dismissed for want of prosecution unless a status report was filed on or before

July 6, 2020, that provided reason to retain these appeals. See id. R. 42.3(b). The Court received

responses from both appellant’s and appellee’s attorneys. Appellant informed us that he did not

intend to pursue the appeal, and appellee likewise advised us that the appeal should be dismissed.

Accordingly, we dismiss the appeal for want of prosecution.
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Dismissed for Want of Prosecution

Filed: September 23, 2020




                                               2